Citation Nr: 1047718	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  06-37 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for a claimed lumbar spine 
disorder.   

2.  Entitlement to service connection for a claimed bilateral 
knee disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to June 
1985.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the RO.  . 

The Veteran presented testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge in October 2010.  A 
transcript of the hearing is associated with the Veteran's claims 
folder.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically 
provides that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).

There is competent evidence that the Veteran currently has 
osteoarthritis of the lumbar spine and knees.  See the August 
2006 statement by Dr. A.T., the October 2006 VA treatment record, 
May 2006 MRI of the lumbar spine, and the April 2006 x-ray 
reports.    

The Veteran contends that he incurred the current lumbar spine 
disability due to a back injury during service.  

At the hearing in October 2010, the Veteran testified that, in 
1974, he fell and hurt his back.  He was treated at a dispensary 
and was given medications.  He testified that he had back 
symptoms since that time.  He also contends that he hurt his back 
in service while working as a medic. 

The service treatment records show that, in September 1974, the 
Veteran sought medical treatment after falling off an army 
vehicle.  The Veteran had 2 weeks of severe back pain when 
sitting or with sudden movement.  He had no relief with 
medication and reported no radiation of pain.  Straight leg 
raising showed pain at 45 degrees.  

An X-ray examination of the lumbar spine showed no abnormalities 
or fractures.  Disc space was normal.  The impression was that of 
lumbosacral spine soft tissue injury versus disc with possible 
neurological deficit.  The Veteran then was ordered to quarters 
for three days and light duty for one week.  

The service treatment records show that, two days later, the 
Veteran sought medical treatment for the low back pain.  The 
impression was that of musculoskeletal soft tissue back injury 
without objective findings and the only findings on physical 
examination was pain.  The Veteran was referred to the orthopedic 
clinic.  

A September 1981 service examination shows that examination of 
the spine was normal and the Veteran reported "no" when asked 
if he had any back trouble.  

Regarding the claimed knee disability, the Veteran asserts that 
his osteoarthritis of the knees is due to wear and tear and 
working as a medic in service.  The service treatment records 
show that, in October 1973, the Veteran was treated for a bruised 
left leg.  An X-ray examination of the left leg was negative.  

The service treatment records show that, in December 1977, the 
Veteran sought medical treatment after being kicked in the right 
knee.  The assessment was that of contusion to the hamstring.    

The Veteran is competent to report observable symptoms, describe 
an injury, and report a continuity of symptoms.  Duenas v. 
Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. 
App. 370 (2002).  This is sufficient evidence to warrant an 
examination, since there is competent evidence of current 
disabilities, injuries in service, and a report of symptoms since 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At the October 2010 hearing, the Veteran indicated that he was 
injured at work and had been receiving Social Security 
Administration (SSA) disability benefits since 2007.  It does not 
appear that any SSA records have been obtained.  In Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) the U.S. Court of Appeals for 
Veterans Claims (Court) held, in essence, that records pertaining 
to SSA disability claims in possession of SSA are constructively 
in possession of VA (See 38 C.F.R. § 3.201), and that if VA does 
not seek to secure such records from SSA, it violates its duty to 
assist the claimant under 38 U.S.C.A. § 5107(a).  VA has a duty 
to seek these records

The RO should also obtain all records of the Veteran's treatment 
for the current lumbar spine and bilateral knee disorder from VA 
dated since April 2008.  VA has a duty to seek these records. 38 
U.S.C.A. § 5103A(b)(1). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take all indicated action 
to obtain all records of treatment for the 
current lumbar spine and bilateral knee 
condition by the VA healthcare system dated 
since April 2008.

2.  The RO should take all indicated action 
to obtain copies of records referable to 
the Veteran's claim for SSA disability 
benefits, as well as copies of the medical 
records considered in conjunction with that 
determination.

3.  The RO should schedule the Veteran for 
a VA examination to determine nature and 
likely etiology of the claimed lumbar spine 
and bilateral knee disorders.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.

The examiner should report all orthopedic 
and neurologic diagnoses pertinent to the 
spine and all orthopedic diagnoses 
pertinent to the knees and all 
manifestations caused by each disability.   
The examiner should render a medical 
opinion as to the date of onset of such 
disabilities.  Any indicated testing should 
be performed.

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
lumbar spine disability is due to the 1974 
injury in service (falling from an army 
vehicle) or other event or incident of 
active service.  

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
bilateral knee disability is due to injury, 
event or incident of active service.  
Attention is invited to the service 
treatment records showing treatment for 
back pain and leg pain.  The examiner 
should provide a rationale for all 
conclusions.

If the examiner determines that he or she 
is unable to provide the requested medical 
opinion without resorting to speculation, 
the examiner should indicate this in the 
report and provide a rationale for this 
conclusion.  

4.  Following completion of all indicated 
development, the RO should readjudicate the 
claims in light of the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish a fully 
responsive Supplemental Statement of the 
Case to the Veteran and his representative 
who should be afforded a reasonable 
opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

